Citation Nr: 1113755	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-11 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim of entitlement to an evaluation in excess of 10 percent for the service-connected coronary artery disease with myocardial infarction.  

2.  Entitlement to accrued benefits based on a pending claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1975 to January 2000.  He died in July 2006.  The Appellant is his widow.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the RO.  

During the course of his appeal, the Appellant was afforded a hearing before the undersigned Veterans Law Judge in January 2011.  



FINDINGS OF FACT

1.  The Veteran had a claim for an evaluation in excess of 10 percent for the service-connected coronary artery disease with myocardial infarction pending at the time of his death in July 2006.  

2.  The Veteran had a claim for a TDIU rating pending at the time of his death in July 2006.  

3.  The Veteran's widow, the Appellant, filed a claim for accrued benefits within one year of the Veteran's death.  

4.  Prior to the Veteran's death, his service-connected coronary artery disease with myocardial infarction was shown to have been productive of a disability picture that more nearly approximated that of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

5.  Prior to the Veteran's death, his service-connected cardiac disability was shown to have precluded him from securing and following substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for accrued benefits based on the assignment of an increased rating of 60 percent for the service-connected coronary artery disease with myocardial infarction have been met.  38 U.S.C.A. §§ 5121, 5121A, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1000, 4.100, 4.104, including Diagnostic Codes (DCs) 7006-7005 (2010).  

2.  The criteria for accrued benefits based on the assignment of a TDIU rating by reason of service-connected disability have been met.  38 U.S.C.A. §§ 5121, 5121A, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 3.1000(a), 4.15, 4.16, 4.18 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Initially, the Board notes that, given the favorable disposition of the claim for a TDIU, for accrued benefits purposes, the Board finds that all notification and development actions needed to fairly adjudicate the claim has been accomplished.  

In this appeal, in September 2006 and March 2008 letters, the RO notified the Appellant explaining how to establish her claim for accrued benefits.  

Furthermore, the Board notes that a claim for accrued benefits must be adjudicated based on evidence in the file at the date of the Veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

As such, the Board cannot consider subsequent statements or send the file for post-mortem opinions.   Moreover, the Appellant was an active participant in the claims process and has given testimony before the Board.  

As there is no additional evidence that could be obtained to support the accrued benefits claim, no prejudice will result from the Board adjudicating the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  See also 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2010).  Accordingly, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the Appellant in the development of the claim.  


General Legal Criteria

The applicable law and regulations provide that, upon the death of a veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a)(2)(A).  See also VA's Adjudication Manual, M21-1 (which has since been revised, in a manual rewrite, as M21-1MR), Part VIII, Chapters 1 and 3.  

A claim for such benefits must be filed within one year of the veteran's death.  38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000(a), (c) (2010).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489- 90 (1994).  

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2010).  

The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2010); see also 38 C.F.R. §§ 20.1103, 20.1104 (2010).  

In adjudicating the claim for accrued benefits, the Board may only consider evidence in the file at the time of the Veteran's death.  "Evidence in the file at date of death" includes evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(d)(4).  

The Court of Appeals for Veterans Claims (Court) has stated that certain documents may be deemed as constructively of record in an accrued benefits claim, even though physically absent from the record on the date of death.  Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993).  

In Hayes, the Court interpreted the interplay between 38 U.S.C.A. § 5121(a), 38 C.F.R. § 3.1000(d)(4)(i), and several provisions of VA's Adjudication Manual, M21-1 (which has since been revised, in a manual rewrite, as M21-1MR) as providing, in summary, that post-death evidence which may be considered in accrued benefits claims as being in the file includes the following: (1) government records and records generated by or in VA control and which could reasonably be expected to be a part of the record; (2) evidence accepted after death for the purpose of verifying or corroborating evidence in file (which is no longer set forth in section 3.1000 or M21-1MR); and (3) hospital or examination reports that may be deemed to be included in the term VA examination (within the meaning of 38 C.F.R. § 3.327(b)(1), which is also no longer in effect).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Where law or regulations change after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent Congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).  

In addition, the General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  

If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  

As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  See VAOPGCPREC 3- 2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

A TDIU rating may be assigned when a schedular rating is less than total if, when there is only one disability ratable at 60 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advanced age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU rating is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Specific Legal Criteria

During his lifetime, the Veteran's service-connected coronary artery disease with myocardial infarction was been rated under 38 C.F.R. § 4.104, DCs 7006-7005 (2010).  The hyphenated diagnostic code in this case indicates that myocardial infarction under DC 7006 is the service-connected disorder and that coronary artery disease, under Diagnostic Code 7005, is a residual condition.  

The application of the evaluation criteria for diagnostic codes 7000-7007, 7011, and 7015-7020, provides: 

(a) Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  

(b) Even if the requirement for a 10% (based on the need for continuous medication) or 30% (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except: (1) When there is a medical contraindication.  (2) When the left ventricular ejection fraction has been measured and is 50% or less.  (3) When chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year.  (4) When a 100% evaluation can be assigned on another basis.  

(c) If left ventricular ejection fraction (LVEF) testing is not of record, evaluate based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  

38 C.F.R. § 4.100 (2010).  

Notably, the regulations for diseases of the heart were amended effective on October 6, 2006.  However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in DCs 7005-7007, remain unchanged.  71 Fed. Reg. 52,460 (Sept. 6, 2006).  

Under the schedule of ratings for the cardiovascular system, diseases of the heart, provides:  

Note (1): Evaluate cor pulmonale, which is a form of secondary heart disease, as part of the pulmonary condition that causes it.  

Note (2): One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  

38 C.F.R. § 4.104 (2010).  

Diagnostic Code 7005 provides:  

Arteriosclerotic heart disease (Coronary artery disease):  

With documented coronary artery disease resulting in: 

100%	Chronic congestive heart failure, or; work load of 3 METs or less results in 	dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular 	dysfunction with an ejection fraction of less than 30 percent;  

60%	More than one episode of acute congestive heart failure in the past year, or; 	workload of greater than 3 METs but not greater than 5 METs results in 	dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular 	dysfunction with an ejection fraction of 30 to 50 percent;  

30%	Workload of greater than 5 METs but not greater than 7 METs results in 	dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac 	hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray;  

10%	Workload of greater than 7 METs but not greater than 10 METs results in 	dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication 	required.  

Note: If nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, request a medical opinion as to which condition is causing the current signs and symptoms.  

38 C.F.R. § 4.104, DC 7005 (2010).  


Diagnostic Code 7006 provides: 

Myocardial infarction:

100%	During and for three months following myocardial infarction, 				documented by laboratory tests;  

Thereafter:

With history of documented myocardial infarction, resulting in:

100%	Chronic congestive heart failure, or; work-load of 3 METs or less results in 	dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular 	dysfunction with an ejection fraction of less than 30 percent;  

60%	More than one episode of acute congestive heart failure in the past year, or; 	workload of greater than 3 METs but not greater than 5 METs results in 	dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular 	dysfunction with an ejection fraction of 30 to 50 percent;  

30%	Workload of greater than 5 METs but not greater than 7 METs results in 	dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac 	hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray;  

10%	Workload of greater than 7 METs but not greater than 10 METs results in 	dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication 	required.  

38 C.F.R. § 4.104, DC 7006 (2010).  


Analysis

The Appellant is seeking accrued benefits based on pending claims for an evaluation in excess of 10 percent for the service-connected coronary artery disease with myocardial infarction and a TDIU rating.  

By way of procedural background, the Veteran was granted service connection for coronary artery disease with myocardial infarction in a November 1999 rating decision, issued in February 2000 by the RO, and assigned a 10 percent rating, effective on February 1, 2000.  

In October 2005, the RO granted an increase rating to 100 percent, effective on March 28, 2003, assigned a 10 percent rating, effective from July 1, 2003, assigned a 100 percent rating, effective on October 17, 2004, and assigned an evaluation of 10 percent, effective on February 1, 2005.  

Finally, an October 2005 RO rating decision, issued in November 2005, continued a 10 percent rating for the service-connected coronary artery disease with myocardial infarction.  The Veteran filed a timely Notice of Disagreement in February 2006 and the RO issued a Statement of the Case (SOC) in August 2006.  

The Veteran died in July 2006.  At the time of his death, claims were pending for an evaluation in excess of 10 percent for the service-connected coronary artery disease with myocardial infarction and a TDIU rating.  In January 2007, the Appellant, who is the Veteran's surviving spouse, filed a claim for accrued benefits.   

As the Appellant has standing to file a claim for accrued benefits, the Veteran had claims pending at the time of death, and the claims for accrued benefits were filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on these claims if he had not died.  

During her January 2011 hearing, the Appellant testified that the Veteran suffered from at least 3, and possibly 4, heart attacks from 1997 to 2004.  Her representative argued that the medical evidence of record, including private and VA treatment records, indicated that the Veteran's service-connected cardiac disability met the criteria for a 60 percent evaluation under the applicable diagnostic codes.  Further, the Appellant testified that the Veteran was unable to return to work prior to his death because of his service-connected cardiac disability.  

Based on a careful review of the record, the Board finds that the service-connected heart disability picture more closely resembled the criteria for a 60 percent evaluation under the applicable Diagnostic Codes and that the service-connected heart disability was shown to have precluded the Veteran from securing an following substantially gainful employment, prior to his death.  

Notably, the private treatment records confirm that the Veteran suffered from acute myocardial infarctions, in March 2003 and October 2004, and underwent heart cardiac catheterization with coronary angiography and stent implantation.  

Further, in March 2004, the Veteran was treated for a mild abdominal aortic aneurysm.  

A private emergency department record, dated in March 2005, showed treatment for weakness and lightheadedness, with a diagnosis of palpitations resolved.  An electrocardiogram of the same date revealed findings of normal sinus rhythm, inferior infarct, and abnormal electrocardiogram results.  

A private treatment record, dated in April 2005, showed findings of resolved aneurysm of the abdominal aorta, atherosclerosis, essential hypertension, and hyperlipidemia.  

A May 2005 private treatment record revealed a history of two prior myocardial infarctions, and some inferior wall changes.  The private physician noted that what was surprising about the catheterization was that while the left atrial dimension was occluded as was expected and was stented with good results, the right was also occluded and initially felt to be chronic, but was easily able to be crossed.  

The physician opined that this was also an acute closure, which indicated an acute two-vessel infarct.  The Veteran complained of feeling fatigued.  On physical examination, the physician observed blood pressure of 116 over 72, with good pedal pulses, a negative cardiovascular examination, no carotid bruits, and clear lungs.  

The physician noted that the Veteran was doing well, and opined that his fatigue might have been from his medication.  The physician noted that the Veteran's ejection fraction was 30 percent at the time of his catheterization and indicated that the electrocardiogram taken in conjunction with the examination showed an old inferior myocardial infarction with good anterior forces.  The physician reiterated that, at catheterization, the Veteran's left ventricular function was clearly depressed to about 30 percent.  

A private nuclear cardiology report, dated in September 2005, reflected results of a physical exercise test under the Bruce protocol to a rate of 155 per minute (92 percent of the maximum predicted heart rate).  The physician noted that the study was nondiagnostic from the electrocardiogram standpoint.  

The physician indicated that the Veteran received Thallium at rest and Cardiolite at the peak of exertion, and the gated SPECT study showed borderline transient dilation of the left ventricle during exercise.  The physician noted that the contractility was decreased diffusely, and the ejection fraction was only 42 percent.  

The physician noted that there was a perfusion defect in the inferior and apical area with partial refilling in the apex and distal inferior wall compatible with focal ischemia.  

The physician concluded that the study was considered abnormal, there were left ventricular dysfunction with a minor degree of transient dilatation of the left ventricle, a distal inferior and apical focal ischemia, and an inferior wall fixed defect that might have been an attenuation artifact, although scar could not be excluded.  The physician suggested a clinical correlation.  

The private hospital emergency department records, dated in September 2005, showed findings of moderate chest discomfort, cough, calf pain, light-headedness, chest pressure, numbness, tingling and chest pain and reported a diagnosis of acute dyspnea.  

A private electrocardiogram study in September 2005 showed findings of sinus or ectopic atrial rhythm rate of 80; a nonspecific intraventricular conduction delay; an inferior infarct, age indeterminate; early trans suggesting post-wall involvement; borderline R wave progression, anterior leads; and an abnormal electrocardiogram. 

A September 2005 private preliminary cardiology report for stress testing reveals findings of an abnormal left ventricle function ejection fraction of 42 percent, with a diagnosis of reversible ischemia involving the distal left and apical walls.  

Here, the Veteran underwent a rest Thallium stress test, and had a baseline electrocardiogram of sedimentation rate of 70 beats per minute, abnormal nonspecific ST and T-wave, NDQ waves II, III and 2 ventricular fibrillation, and ventricular 4 to ventricular 6.  

The Veteran exercised for 13 minutes of Bruce protocol and had 14.9 METs.  The Veteran's test was terminated due to fatigue, and he was found to have a dysrhythmia of rare premature ventricular contraction.  A final report test summary of the same date showed peak METs were 16.3.  

In a September 2005 VA examination, the Veteran provided a history of hypertension, hyperlipidemia, and coronary artery disease, along with three separate occasions of myocardial infarctions.  The Veteran reported that at the time of the myocardial infarctions he had chest pain for approximately four hours and then received a t-PA lytic therapy, which was followed by heart catheterization and stent implantation.  

The Veteran indicated that he suffered heart damage and required nine weeks of rehabilitation.  Significantly, the VA examiner noted that the claims file and records of the Veteran's three myocardial infarctions were not available for review.  Moreover, the examiner noted that he did not have current information on the Veteran's left ventricular ejection fraction or metabolic equivalence.  

The Veteran provided an occupational history of working as a manager in the service industry, which entailed walking long distances, as well as up and down stairs, in fairly moderate physical activity.  

The examiner noted that, in April 2005, secondary to increasing dyspnea on exertion, angina, and fatigue, the Veteran was forced to quit his job and had not worked since.  He was noted to be currently unemployable secondary to his heart disease, and his activity was limited to walking several blocks on a flat surface.  He was able to walk upstairs approximately five to six steps, but then became short of breath.  He was able to play golf, but had to ride in a cart to play.  

The Veteran denied a history of cardiac surgery and of malignant neoplasm; however, he endorsed a history of hospitalizations related to his heart attacks.  

On physical examination, the examiner observed that the Veteran had blood pressure of 120 over 80, 125 over 85, and 120 over 80.  The Veteran was diagnosed with a history of hypertension, hyperlipidemia, and multiple myocardial infarctions.  

The examiner noted that, at the time of the examination, he did not have objective data upon which to evaluate the Veteran's metabolic equivalence or left ventricular ejection fraction, and ordered an exercise treadmill test and a transthoracic echocardiogram to obtain such data.  

The examiner opined that there was insufficient evidence to render an opinion about individual unemployability.  The examiner noted that the Veteran reported symptoms were consistent with the New York Cardiac Association Class III and Canadian Classification III congestive heart failure and angina respectively.  

A VA Cardiology Holter Treadmill Consult Results report, dated in October 2005, reflected findings of an abnormal exercise treadmill test that was terminated due to fatigue.  The examining physician noted that the Veteran had angina during the test, had "ST shifts" in recovery in V6, had Q waves in II, III and arteriovenous fistula at baseline, had pseudo normalization or negative "ST-T" in inferior leads, and had 11.3 METs.  The examining physician recommended a cardiology consult to evaluate for catheterization.  

A VA echocardiography report, dated in October 2005, showed a history of coronary artery disease and study of ejection fraction.  The examining physician noted an adequate study was performed, which indicated normal chamber size and function, normal valvular structures and intracardiac flow, and no pericardial effusion.  

However, the findings revealed normal left ventricle size, but lower limits normal left ventricle function.  The qualitative ejection fraction was 50 to 54 percent, and the left atrium was mildly dilated.  The right ventricle, aorta, mitral valve and tricuspid valve all were observed to be normal in size, structure, and motion, and no pericardial effusion was found to be present.  

An October 2005 VA electrocardiograph report reveals findings of sinus bradycardia, inferior infarct, and showed a diagnosis of an abnormal electrocardiograph.  

The death certificate, dated in July 2006, showed that the Veteran's usual occupation was logistics manager and listed his primary cause of death as cardiac arrest, and his secondary cause of death as arteriosclerotic coronary heart disease.  

As discussed, for entitlement to a 60 percent disability rating for arteriosclerotic heart disease or for myocardial infarction, the evidence must demonstrate more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DCs 7006-7005.  

In this case, the September 2005 private nuclear cardiology report, the September 2005 private preliminary cardiology report for stress testing, and the October 2005 VA echocardiography report, showed ejection fractions ranging from 42 percent to 50-54 percent, which provide a basis for finding that the service-connected disability picture more closely resembled the criteria for an increased rating of 60 percent.  

Further, the September 2005 VA examiner noted that the Veteran reported symptoms were consistent with the New York Cardiac Association Class III and Canadian Classification III congestive heart failure and angina respectively, although the examiner did not characterize those findings as "chronic" in nature.  

The record does not demonstrate evidence of chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent, to warrant a 100 percent rating under Diagnostic Codes 7006-7005.  

Accordingly, on this record, an increased rating of 60 percent for the service-connected coronary artery disease with myocardial infarction is warranted.   

With respect to the claim for a TDIU rating, the Board notes that the Veteran's sole service-connected disability was coronary artery disease with myocardial infarction, which was ratable as 60 percent disabling.  See 38 C.F.R. § 4.16(a).  As such, this evaluation meets the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes whether this disability, in and of itself, precluded the Veteran from securing or following a substantially gainful occupation while he was alive.  

In his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in June 2005, the Veteran reported that he was last employed in April 2005, when he became too disabled to work due to symptoms of his coronary artery disease, to include fatigue, shortness of breath, and chest pains.    

As noted, the Veteran underwent a VA examination in September 2005.  Here, the examiner noted the Veteran gave an occupational history of working as a manager in the service industry, which entailed walking long distances, as well as up and down stairs, in fairly moderate physical activity.  The examiner noted that in April 2005, secondary to increasing dyspnea on exertion, angina, and fatigue, the Veteran was forced to quit his job and had not worked since.  

The Veteran reported that he was currently unemployable secondary to his heart disease, and noted that his activity was limited to walking several blocks on a flat surface.  He indicated that he was able to walk upstairs approximately five to six steps, but then became short of breath, and noted that he was able to play golf, but had to ride in a golf cart in order to play.  

The examiner opined that there was insufficient evidence to render an opinion on the Veteran's individual unemployability.  However, the examiner did note that, by symptoms, the Veteran appeared to be limited by moderate to heavy exertion.  The examiner noted that the Veteran was able to play golf, although riding on the carts or light work was not necessarily precluded.  

Given the overall findings reported in connection with the September 2005 VA examination, the service-connected cardiac disability was shown to be productive of a significant level of functional impairment that would preclude manual labor of the type that the Veteran had performed in the past.  These findings were reinforced by the previously discussed private treatment records, which indicated numerous emergency room visits for the service-connected cardiac disability and showed treatment for dyspnea, palpitations, dizziness, lightheadedness and fatigue.  

In considering the overall findings of the September 2005 VA examination, the Board finds that this evidence serves to support the Veteran's original claim and, by extension, the Appellant's current claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The evidence in this regard supports the Appellant's assertion that, prior to death, his service-connected heart condition was productive of a disability picture of such severity that the Veteran was precluded from securing and following in substantially gainful employment consistent with his educational and work background.  

Therefore, in resolving all reasonable doubt in the Appellant's favor, accrued benefits based on a TDIU rating also are warranted.  


ORDER

For accrued benefits purposes, the assignment of an increased rating of 60 percent for the service-connected coronary artery disease with myocardial infarction is granted, subject to the regulations governing the payment of VA monetary benefits.  

For accrued benefits purposes, the assignment of increased compensation based on a TDIU rating is granted, subject to the regulations governing the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


